TüRNEY, Oh. J.
The complainant is the wife of John H. Shields, and files this bill by her next friend, Alexander Shields, against the Riverside Improvement Company, the defendant that has the lands in possession, and her husband.
The complainant was born on December 10, 1832. She was the daughter of Andrew McMillan, who died in 1838, leaving four children and a large landed estate — among his lands being a tract of three hundred and seventy-seven and one-half (377|) acres, lying near Knoxville, just west of the University of Tennessee. In 1850, by proper judicial proceedings, this tract was partitioned among the four heirs. It was divided into eight lots, two of which — numbers two (2) and seven (7)— were assigned to complainant as her portion. Lot No. 2 contained thirty (30) acres; lot No. 7, sixty-one (61) acres.
In January, 1852, the complainant married the defendant, who is still her husband.
In January, 1853, while under twenty-one (21) years of age, complainant joined with her husband in a deed to one John S. Moffett for the land in controversy. This deed was executed without fraud upon the wife, and ivas registered more *635than twenty years before tlie institution of this suit. The improvement company claims under this deed through mesne conveyances, and it is this deed to Moffett which complainant now seeks to set aside.
This statement of the facts brings us to the main question presented, which is: The complainant having been an infant and a married woman when she executed the deed in 1858, and her disability of coverture still continuing to this day, can she now disaffirm her said' deed and set it aside ?
Section 2757 (T. & S.) Code, a codification of Acts of 1715, 1797, 1819, aud 1823, provides: “ If the person entitled to commence an action, is, at t]ie time the cause of action accrued, either (1) within the age of twenty-one years, or (2) of unsound mind, or (3) a married woman, or (4) beyond the limits of the United States and the territories thereof, such person or the representatives and privies, as the case may be, may commence the action after the removal of such disability, within the time of limitation for the particular cause of action, unless it exceed three years from the removal of such disability.”
By § 2758 of same Code is enacted: “ The provision of the foregoing section shall not apply to actions on a statute for a penalty or forfeiture, or to actions against the estates of deceased persons brought more than seven years from the death of the deceased and the time the cause of action ac*636crued, nor to cases provided for in §2767,” as follows: “Á continuous adverse possession of twenty years or more of land held under a conveyance from husband and wife, executed upon valuable consideration, without fraud upon the wife,, and registered more than twenty years before any suit commenced, shall be an absolute bar to any suit by husband and wife, or either of them, or any person claiming title by or through either of them, whether said wife was privily examined or not.”
The facts of-this case bring it within the rule of the statutes construed together.
No significance for complainant’s claim can be given to the latter clause of the last statute, passed in 1851, viz.: ‘‘Whether said wife was pi’ivily examined or not.” This term broadens the comprehensiveness of the Act by doing away with the otherwise indispensable prerequisite to the validity of a married woman’s deed.
The latter statute was passed after a careful investigation of the state of the law of limitations by time, as evidenced by reference to the former and a careful carving out of exceptions. Two of these exceptions are infants and married women, both of which occur in this case in the person of complainant.
The statute of twenty years’ adverse possession makes no exception whatever, and a subsequent Legislature refers to and emphasizes it in language of direct approval and affirmation.
*637Our conclusion is: The law now is, and has been since the Act of 1851-2, that a continuous adverse possession, under a registered deed of a married woman, is, with or without privy examination, and disregarding infancy, coverture, or unsoundness of mind, an absolute bar to any suit by the wife or those claiming by or through her.
Decree affirmed.